Citation Nr: 1230017	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  03-34 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with dysthymia and personality disorder, prior to March 23, 2006.  

2.  Entitlement to a total disability rating for compensation purposes, based on individual unemployability, prior to March 23, 2006.  

3.  Entitlement to a disability rating in excess of 70 percent for PTSD with dysthymia and personality disorder, from March 23, 2006.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1955 to July 1959.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2000 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In September 2000, the RO granted service-connection for PTSD with a 10 percent evaluation.  The Veteran disagreed with that evaluation and subsequently entered timely notices of disagreement with decisions to increase the evaluation to 30 percent and then to 50 percent.  In August 2007, a Decision Review Officer (DRO) at the RO increased the evaluation to 70 percent, effective March 23, 2006; and, also awarded TDIU, effective March 23, 2006.  It was explained that VA treatment records showed serious symptoms from that date.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Prior to March 23, 2006, the service-connected psychiatric disability did not approximate a disability resulting in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  

2.  Prior to March 23, 2006, the Veteran's service-connected disabilities were not of sufficient severity as to prevent him from engaging in some form of substantially gainful employment consistent with his education and occupational experience.  

3.  As of March 23, 2006, the service-connected psychiatric disability approximately resulted in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD with dysthymia and personality disorder were not met prior to March 23, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Codes 9411, 9434 (2011).  

2.  The criteria for a total disability rating for compensation purposes, based on individual unemployability were not met prior to March 23, 2006.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2000-2011).  

3.  The criteria for a 100 percent disability rating for PTSD with dysthymia and personality disorder have been met, as of March 23, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Codes 9411, 9434 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

Furthermore, in a letter dated in July 2003 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims for increased rating, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The July 2003 letter was sent before the March 2006 holding of the Court in Dingess.  However, the Veteran was not prejudiced thereby because he had actual knowledge as to ratings and effective dates and appealed both.  

A TDIU notice that fully complied with the requirements of the VCAA, including ratings and effective dates in accordance with Dingess, was sent to the claimant in February 2009.  Thereafter, he was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of a supplemental statement of the case issued in April 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition to notice letters from VA, the Veteran has had competent private attorney representation.  Thus, the Board finds that the notice requirements of VCAA are met and there is no need for further delay for additional notices.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and medical opinions have been obtained.  He has declined the opportunity for a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Evaluation

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Effective on and after November 7, 1996, the General Rating Formula for Mental Disorders, including PTSD and mood disorders, is: 
	Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...................................................................................100 percent; 
	Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.................................70 percent; 
	Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships........................50 percent; 
	Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)..............................................................................................30 percent;  
	Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication...............................................10 percent;  
	A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication...................................................0 percent.  
38 C.F.R. § 4.130 (2000-2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).   Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Board specifically finds that any evidence not discussed does not support the claims.   The most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court acknowledged that the severity of a disability may change during the course of the processing of a claim.  Thus, "staged" ratings may be appropriate.  That is, different ratings may be assigned according to the evidence of disability.  This is such a case, rated at 50 percent prior to March 23, 2006 and at 70 percent with TDIU from that date.  The later award of 70 percent and TDIU does not automatically take the award back to the date of claim, in this case February 29, 2000.  Rather, the evidence must be reviewed to determine if a higher rating is warranted at an earlier date.  As discussed below, the Board has reviewed the evidence.  

In reviewing the evidence, the Board notes numerous GAF scores.  The global assessment of functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders, 32 (4th ed. 1994) (DSM IV).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, the person has some meaningful interpersonal relationships.  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF from 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).  See Cathell v. Brown, 5 Vet. App. 539 (1996).  

It must be noted that GAF scores cover a wide range from no symptoms (GAF 91 to 100) to where a person needs not only hospitalization but constant supervision because of persistent danger of severely hurting himself or others or persistent inability to maintain minimal personal hygiene (GAF 1 to 10).  On the other hand, ratings for compensation purposes are based on industrial impairment.  38 U.S.C.A. § 1155 (West 2002).  Consequently, they do not completely correlate.  That is we can not say that a specific GAF score indicates a specific rating.  Nevertheless, the GAF score represents the opinion of a medical professional as to the person's functioning.  So, it must be considered competent evidence as to the extent of the disability.  

A Rating in Excess of 50 Percent Prior to March 23, 2006

The record shows the Veteran had retired from his job in March 1999, at age 62.  The earliest records pertaining to the Veteran's PTSD come from a Vet Center and are clinical notes from January 2000 to May 2000.  A note, dated in early February 2000, contains diagnoses of PTSD, major depression, and borderline personality disorder.  It indicates the Veteran was retired and engaged to be married.  The GAF was 61.  That would reflect a professional opinion that the Veteran's symptoms were mild and he was generally functioning pretty well.  Such a finding would indicate that the disability did not exceed the criteria for a 50 percent rating and that the psychiatric symptoms did not render him unemployable.  

The Veteran had a more detailed intake work-up later in February 2000.  He complained that he was having problems with something that happened long ago, in service.  He complained of poor appetite, weight loss, loss of sleep, low energy, and occasional thoughts of suicide.  He related symptoms typical of PTSD and depression: anxiety, guilt, anger, some avoidance, nightmares, intrusive thoughts, fear of dying early due to radiation exposure, irritability, explosive anger at times, and troubled relationships.  He gave a history of depression for 8 to 10 years in the 1980's and a week of hospitalization in 1996.  Currently, the only treatment was at the Vet Center.  The Veteran's pre-service history was reviewed.  His military service was reviewed, reporting participation in 3 nuclear tests.  He asserted that witnessing the tests contributed to his divorces, fatigue, and loss of energy.   He had fears of illness, shortened life, and affects on his children and grandchildren.  He reported that it affected his work in such a way that he had no energy, emotion, or drive.  The diagnosis was PTSD and depression.  Problems with anger at work prior to retirement, a history of marital dysfunction, and being somewhat socially isolated were noted.  The GAF was 58 to 61.  Here, the examiner considered the Veteran's reports of impact on his work and social functioning and concluded that the disability was somewhere in the mildest end of the moderate range to a mild impairment.  Such an opinion would not be consistent with a rating in excess of 50 percent or TDIU.  

Vet Center notes for May 2000 show the Veteran was working for the Census Bureau but thinking of quitting due to the stress of dealing with angry people and phone calls.  He also had some family issues.  The concluding GAF was 58.  That is in the mildest end of the moderate range.  It is consistent with moderate difficulty in occupational functioning, few friends, or conflicts with co-workers.  This opinion is not consistent with a rating in excess of 50 percent or TDIU.  

The Veteran was afforded a VA PTSD examination in July 2000.  He recounted his involvement in three nuclear test operations.  He stated that they were quite traumatic with intense light, heat, and other environmental changes.  He reported difficulties with continued memories of those events.  He described frequent dreams, nightmares, and persistent thoughts.  Triggers such as sirens brought back memories.  He felt it contributed to difficulty in maintaining normal relationships and felt it had been a factor in his two divorces.  He attributed difficulty expressing feelings and a sense of detachment to the experience.   He expressed anger toward the Government for being used as a "guinea pig."  He reported a low mood, low energy, low motivation, and low interest.  He felt it impacted his career, being rather complacent in his work.  It was noted that he worked in finance for 34 years.  He did not receive any promotions, which he attributed to low motivation, energy, and anhedonia.  He retired in March 1999.  He currently lived off his pension and Social Security.  He was currently engaged.  On mental status examination, findings were normal except that his mood was low and his affect mildly restricted.  The examiner expressed the opinion that the Veteran met the criteria for PTSD.  He was exposed to a traumatic event which he re-experienced in dreams and recollections.  He described avoidance and trying to suppress memories, difficulty sleeping, irritability, anger, and a sense of a foreshortened future.  The diagnosis was PTSD, moderate.  The GAF was 65 to 70.  Here, there is a detailed examination of the Veteran; the claims file was available for review; and, the examiner concluded with a medical opinion to the effect that the Veteran's functioning was in the upper range of mild.  Such a mildest level of impairment clearly indicates that a rating in excess of 50 percent or TDIU was not warranted.  

The report of an initial VA psychiatric consultation, dated in May 2001, shows the Veteran was referred for depression and a passive death wish.  He reported depression and anxiety in social situations.  He was involved in atom bomb tests in service.  He said that he was not informed off the dangers and felt angry toward the Government.  He had crying spells and thought his life had not worked out well.  He worried about his children and the affects of radiation.  He had nightmares and flashbacks of the detonation.  He tended to stay away from crowds and had an exaggerated startle response.  Sometimes, he was not sure he could face tomorrow.  He thought he was an irritable and angry person.  He had chronic initial insomnia.  He also reported difficulty in social situations.  As to work, he was in finance for 34 years and was retired for two years.  On metal status examination, the Veteran's mood and affect were congruent, dysphoric and angry.  Other findings were within normal limits.  The diagnosis was chronic PTSD, major depressive disorder in partial remission, and social phobia.  The GAF was 55.  These findings and GAF score are consistent with a moderate impairment in functioning.   Such a moderate impairment would not exceed the criteria for a 50 percent rating, nor would it approximate the criteria for TDIU.  

The Veteran returned to the VA psychiatric clinic in June 2001.  He had recently ended an engagement with a lady and was bitter about that.  He stated that it was all due to his PTSD and the Government's lies to him that he could not get a promotion, he could not amount to anything, and had been unsuccessful in relationships and marriages.  The clinician commented that the Veteran was too preoccupied with the wrongs done to him in the past and was not open to the idea that he might benefit from changing his point of view of life and lead a better life ahead of him.  He was angry and dysphoric.  Mental status findings were otherwise normal.  Diagnoses were chronic PTSD, major depressive disorder in partial remission, and social phobia.  The GAF was 60.  That is the mildest end of the moderate range.  It is a medical opinion to the effect that while the Veteran might have some difficulties at work, his functional impairment would not render him unable to keep a job.  Here, again, this note has mostly normal findings on mental status examination, with some minimal mood and affect findings and the mildest of moderate GAF scores.  The GAF score is supported by the objective findings and, taken together, they clearly show that the service-connected psychiatric disability did not exceed 50 percent or approximate the criteria for TDIU.  

A VA psychiatric clinical note, for August 2001 shows that the Veteran reported he was still having problems with irritability and occasional flashbacks.  Mental status findings were normal with a euthymic mood and a full appropriate affect.  The GAF was 60.  Here, again, the opinion is supported by the findings and shows the service-connected psychiatric disability did not approximate the criteria for a rating in excess of 50 percent or TDIU.  

The report of the September 2001 visit to the VA psychiatric clinic shows the Veteran had a good mood despite the recent terrorist attacks and the death of his brother.  He was trying to workout problems with an ex-girlfriend.  He was going to school two nights a week to become a real estate agent.  His mood was euthymic and his affect was full and appropriate.  Other mental status findings were also normal.  The GAF was 70.  The GAF of 70 is the most mild of mild symptoms.  There may be some difficulty in occupational functioning but the person is generally functioning pretty well.  This medical opinion is supported by the Veteran's self report as well as the objective medical findings on mental status evaluation.  Taken together, the Veteran's report, the objective findings, and the medical opinion provide evidence that the Veteran did not approximate either the criteria for a 50 percent rating or TDIU.  

The file contains a group of Vet Center notes from February 2000 to November 2001.  They deal primarily with the Veteran's relationship problems.  There is nothing to indicate that he would not be able to work.  In November 2001, it was reported that he had passed his real estate test.  

A therapist at the Vet Center, T. J. G., provided a letter in December 2001.  He reported counseling the Veteran since November 2000.  Counseling had focused on his severe dysphoria and relationship difficulties.  (Dysphoria is a mood of general dissatisfaction, restlessness, depression and anxiety; a feeling of unpleasantness or discomfort.  STEDMAN'S MEDICAL DICTIONARY, 554 (27th ed., 2000)).  The Veteran was easily one of the most depressed clients the counselor had dealt with.  He presented generally with a totally flattened affect, dysphoric mood, and glum attitude.  He rarely laughed, smiled, or said anything positive.  He was a challenge to work with effectively.  The death of his brother on the same day as the terrorist attacks, in September 2001, exacerbated his condition.  He had an increase in nightmares and intrusive imagery.  The Veteran was afraid of nuclear terrorism.  He had some relationship problems.  He had broken off an engagement in the spring and was estranged from his new lady friend.  He had extreme difficulty with social interactions and tended to isolate.  During times of social isolation, he had suicidal ideation.  He also had extreme difficulty finding part time employment, which contributed to his sense of worthlessness.  The therapist expressed the opinion that the severity of the Veteran's symptoms warranted a higher rating.  (The disability rating at that time was 10 percent; it was subsequently increased to 50 percent.)

In a recent presentation, the Veteran's attorney has emphasized the December 2001 letter from T. J. G.  Yes, we agree with the counselor that a rating in excess of the 10 percent in effect at the time was warranted.  However, the letter does not indicate that the counselor felt a rating in excess of the subsequently granted 50 percent was warranted.  T. J. G. reported working with the Veteran for over a year, since November 2000 and said the Veteran had a totally flattened affect, dysphoric mood, and glum attitude.  However, this does not agree with the other VA clinical records made during the same time period, as discussed above.  It simply appears that the Veteran was presenting himself differently to T. J. G. than to other care givers.  Further, while the counselor restates the Veteran's complaints of relationship difficulties, difficulty with social interactions, tendency to isolate, suicidal ideation, and difficulties dealing with unemployment and bereavement, the letter presents very limited objective findings of flattened affect, dysphoric mood and glum attitude.  These complaints and findings reflect a moderate level of disability, for which the 50 percent rating that was eventually assigned is appropriate.  The complaints and findings reported by T. J. G. do not reflect a disability that would approximate any criteria for a rating in excess of 50 percent.  As to unemployability, it was commented that he had great difficulty finding even part time employment, which contributed to his sense of worthlessness.  This would indicate that the Veteran could work and that work would increase his self esteem.  There is nothing in the letter indicating that the service-connected disability prevented the Veteran from working.  

Another group of Vet Center notes cover the period from July 2001 to August 2002.  Again, they primarily deal with the Veteran's relationship problems.  In August 2002, a flat affect was noted.  The notes do not otherwise address the rating criteria.  The relationship problems and flat affect mentioned in these notes do not meet any criteria for a rating in excess of 50 percent.  

In a December 2001 note, the Veteran's Vet Center therapist, T. J. G., expressed the opinion that the disability should be assigned a higher evaluation.  At that time the disability was rated at 10 percent.  So, this is not an opinion that a rating in excess of 50 percent should be assigned.  Moreover, the writer did not identify symptomatology that would have an impact in excess of the criteria for a 50 percent rating.  Similarly, he did not express an opinion that the Veteran could not perform substantially gainful employment or describe symptoms that would keep the Veteran from working.  While this opinion supports a rating in excess of the then current 10 percent rating, it does not provide any findings or opinion that would support a rating in excess of 50 percent or TDIU.  

The Veteran continued to be followed at the VA psychiatric clinic.  In December 2001, it was reported that he had started working in real estate but found it was not all that easy.  Currently, he had expenses, but no real income.  He had problems with an ex-girlfriend.  He lost one brother in September and another brother was diagnosed with colon cancer.  Despite all that, his mood was "OK," as were energy, concentration, sleep, and appetite.  He was having some problems with anxiety.  He had thought about suicide on a couple of occasions but denied any present danger.  Mental status examination findings were within normal limits.  The GAF was 63, which would be in the mild range.  

The Veteran was afforded another VA PTSD examination in January 2002.  The claims file and medical records were reviewed.  The Veteran's history was discussed.  He reported that he had been treated for approximately two years with little overall improvement in his functioning.  He felt his functioning had declined.  He reported a low mood every day, with frequent crying spells.  He had recurrent suicidal ideation with a plan to hang himself, but no intent.  He reported anger towards the Government in regards to the testing.  He also reported low energy, decreased motivation, and anhedonia.  He believed the symptoms impacted his career and his retirement money.  He also had difficulties with relationships and had been married and divorced twice.  He also reported anxiety with sweaty palms, racing heart, and shortness of breath in social situations.  There were no clear cut panic attacks.  He worried about future health problems due to radiation exposure as well as the health of his children and grandchildren due to his exposure.  The Veteran's health history, as well as his family and social history were reviewed.  He had attended junior college, then worked briefly for the government.  Then, he worked at a credit union for 34 years.  He stated that he did not advance or receive promotions due to decreased motivation, low energy, anhedonia, and difficulty relating to others due to PTSD and depression.  He retired in March 1999 and was currently living off his pension and Social Security.  He had had numerous relationships, but was not currently involved with anyone.  

On mental status examination, the Veteran's mood was depressed and his affect was restricted.  Psychomotor activity was slightly slowed.  Thought content was only remarkable for intermittent suicidal ideation.  The rest of the mental status examination had normal results.  He was casually dressed and adequately groomed.  Behavior was calm and cooperative.  Speech had a regular rate and rhythm with normal volume and intonation.  Thought processes were logical and goal directed.  There was no evidence of psychosis.  His fund of knowledge was good.  Immediate, recent, and remote memory was intact.  Judgment and insight were intact.  It was the impression that the Veteran met the criteria for PTSD with moderate symptoms and major depressive disorder with moderate symptoms.  The global assessment of functioning was 60, which the examiner specified pertained to both conditions.  

Here, again, there is an extensive description of his symptoms from the Veteran, as well as objective findings on mental status examination, and a medical opinion.  The Board finds that the detailed description of symptoms by the Veteran and the objective findings on mental status examination support the medical opinion that the GAF was 60.  As discussed above, a GAF of 60 is at the mildest end of the moderate range.  Neither the symptoms reported by the Veteran, the objective findings on mental status examination, nor the GAF of 60 approximate any applicable criteria for a rating in excess of 50 percent nor for a TDIU.  

The February 2002 VA psychiatric clinic note shows the Veteran reported significant problems with a low mood, lack of energy and motivation, occasional crying spells, and a passive death wish.  On metal status examination, some psychomotor retardation was noted.  His mood was low with a restricted affect.  Other findings were within normal limits.  The GAF was 60.  

In April 2002, the Veteran explained that a lady he had been seeing had left him for another man.  The clinician noted the Veteran's mood was not very good, probably related to his current relationship problem.  On mental status examination, there was no psychomotor retardation or hyperactivity.  His mood was euthymic and his affect was full and appropriate.  Other mental status findings were also normal.  The GAF was 65.  

In June 2002, the Veteran saw a different clinician.  He said he was still angry at the Government about his exposure to nuclear bomb testing.  He complained of intermittent nightmares and flashbacks.  He worried about his children as a result of his exposure.  He avoided crowds and became upset when sirens went off.  He attributed his divorces to PTSD symptoms.  He said he tried to do volunteer work but was unable to concentrate enough.  He walked daily with friends, which he found to be a good source of support.  He also reported occasional suicidal ideation, although none recently.  His mood was dysphoric and his affect restricted.  Other mental status findings were within normal limits.  The new clinician was of the opinion that the GAF was 55.  Subsequent notes provided similar information with GAF scores of 53 in September 2002 and 55 in November 2002.  

A March 2003 VA clinical note reflects another change in clinicians, to a physician's assistant (PA), J. M. W.  The Veteran complained of intrusive thoughts, nightmares, and struggles with VA.  The Veteran also asserted that he was unable to work.  Mental status findings continued to be essentially normal except for a dysphoric mood and restricted affect.  The GAF was 54.  There were similar complaints and findings in May and July 2003 with a GAF of 52 on both occasions.  The Board notes these GAF scores are in the moderate range.  

The Veteran had a VA PTSD examination in August 2003.  The claims folder and medical records were reviewed.  The Veteran was very angry that he was forced to watch nuclear testing.  He felt that he deserved more compensation because participating in the nuclear tests influenced his entire life and caused it to be hopeless and worthless.  He reported a low mood on a chronic basis, feeling hopeless and like he was a failure.  He said he was always depressed.  He felt everything was a struggle.  He reported poor concentration, low motivation, and poor energy.  He said he was socially isolated by choice.  He complained of poor sleep with multiple awakenings.  He stated that he had constant worry about his health and the health of his children due to his nuclear exposure.  He found it more difficult to cope with every day life and had difficulty finding words.  He also told of episodes of being very angry.  He also reported frequent suicidal thoughts.  As to PTSD symptoms, the Veteran felt he was an outsider and avoided social situations.  He reported longtime difficulty with close relationships.  He had problems being hypervigilant.  He reported daily flashbacks.  They lasted approximately half and hour and were resolved by distraction techniques.  He had some survivor guilt.  He exhibited a lot of frustration and paranoia regarding the Government, frequently referring to the fact that he was used as a "guinea pig" and not adequately informed of the risks.  He blamed those experiences for ruining his life.  

The Veteran's medical and social histories were reviewed.  He reported that he had worked at a credit union for 34 years and had not been promoted.  He felt he should have been promoted.  He retired from the job.  He stated that he had not tried to gain any other employment.  

Mental status examination findings were essentially normal, with some mild variances.  He was casually dressed and adequately groomed.  Psychomotor activity was without any slowing or hyperactivity.  Speech had a regular rate and rhythm with a normal volume and cadence.  He was somewhat loquacious in his speech and circumstantial.  His behavior was calm and cooperative.  He became somewhat irritated at times, when talking about issues, such as how the Government messed up his entire life.  He appeared to be slightly disinhibited and needed to be redirected at times.  Thought processes were generally logical and goal directed.  Thought content was unremarkable.  There was no current suicidal or homicidal ideation.  There was no active psychosis.  His fund of knowledge was good.  Memory was intact.  Insight and judgment were fair.  Eye contact was fair.  The diagnoses were PTSD, chronic with moderate symptoms, dysthymia, and a personality disorder not otherwise specified (NOS) with cluster A traits.  The GAF was 60.  

While the Veteran presented extensive complaints on this examination, the objective findings were minimal.  The report, as a whole, supports the GAF of 60, at the mildest end of the moderate range.  Neither the objective findings nor the GAF score support a rating in excess of 50 percent or a TDIU rating.  

The Veteran continued to be seen at the VA psychiatry clinic.  In August 2003, he reported some benefit from medication.  Life was still a daily struggle but he was having more good days and sleeping better.  His mood was still up and down but he was less anxious.  Occasional intrusive thoughts, tearfulness, and nightmares persisted.  He asserted that he was not able to work anymore and that chronic symptoms hampered his occupational advancement while working.  He was currently working to increase his VA benefits but it was an ongoing struggle.  On mental status examination, findings were normal, except for a dysphoric mood and restricted affect.  The GAF was 53.  It is interesting to note that the clinician recorded and considered the Veteran's complaints about being unable to work but did not assign a GAF score commensurate with being unable to work.  Rather, the examiner assigned a GAF score reflecting a moderate disability.  

In October 2003, a Decision Review Officer (DRO) at the RO increased the evaluation of the service-connected psychiatric disability from 30 percent to 50 percent, effective from the date of the original claim, in February 2000.  The service-connected diagnosis was also expanded to include dysthymia and a personality disorder.  

The Veteran's claim for TDIU was received in October 2003.  

When the Veteran was seen at the VA psychiatry clinic, in October 2003, he reported better sleep and mood with medication.  He was still depressed and bothered by images witnessed at nuclear detonations.  He spent his days by walking 3 to 4 miles, volunteering to help an elderly lady, drinking coffee with friends, seeing grandchildren, watching television, and on the computer.  Again, mental status examination findings were normal, except for a dysphoric mood and restricted affect.  The GAF was 53.  

The VA psychiatric clinic notes for 2004 continued to reflect similar complaints to those above.  Objectively, mental status examination findings were mostly normal, except for mood and affect.  In January 2004, the Veteran's mood was dysphoric and his affect was primarily restricted but more full and hopeful than on previous visits.  The GAF was 52.  In March 2004, the Veteran's mood was described as mildly dysphoric and his affect was primarily restricted but more full and hopeful than on previous visits.  The GAF was 53.  In April 2004, the Veteran's mood improved and was described as mildly dysphoric to neutral.  His affect was primarily restricted but more full and hopeful than on previous visits.  The GAF was 53.  In June 2004, the Veteran's mood was described as mildly dysphoric to neutral and his affect was primarily restricted but more full and hopeful than on previous visits.  The GAF was 54.  In August 2004, the Veteran's mood was described as mildly dysphoric to neutral.  His affect was primarily restricted but appropriate.  The GAF was 53.  In September 2004, the Veteran's mood was described as mildly dysphoric to neutral and affect was primarily restricted but appropriate.  The GAF was 54.  In November 2004, the Veteran's mood continued to be mildly dysphoric to neutral and his affect was primarily restricted but appropriate.  The GAF was 54.  These notes show that the Veteran continued to have extensive complaints but only a few findings consistent with a disability that was no more than moderate throughout most of 2004.  

In May 2004, the Veteran's employer reported that he worked as a consumer loan officer from March 1965 to March 1999, when he took a normal retirement.  

In January 2005, the Veteran confided that he had been diagnosed with prostate cancer.  He reported being more depressed than usual after the diagnosis.  Objectively, his mental status findings remained normal, except for a mildly dysphoric to neutral mood and an affect that was primarily restricted but appropriate.  The GAF was 53.  

In March 2005, the Veteran reported that he had begun hormone treatment for his prostate cancer and had side effects including hot flashes.  He would start radiation treatments in the future.  He felt that the cancer was the result of his exposure to nuclear tests and was pursuing a claim.  He still had chronic PTSD symptoms such as intrusive thoughts and tearfulness.  He had difficulty with trust.  Feelings of betrayal by the Government had interfered with relationships.  He had a restricted range of emotion.  He reported a sense of a foreshortened future.  He had a history of a passive death wish and occasional suicidal ideation.  There were also depressive symptoms.  He continued to see a counselor at the Vet Center and had female friends he could confide in.  He walked when he could and had positive future oriented plans.  Objective findings on mental status examination were essentially normal.  There was a dysphoric mood and his affect was primarily restricted but appropriate.  The GAF was 53.  

Subsequent VA psychiatry clinic notes followed the Veteran through his course of hormone and radiation treatments with their side affects.  Mental status findings continued to be normal except for a dysphoric mood and restricted but appropriate affect.  The GAF, which is a global assessment of how a person is functioning, took a dip with the side effects of radiation treatment.  It was 51 in April 2005, 49 in May 2005, 50 later in May 2005, 51 in June, July and August 2005 and 52 in September 2005.  

The Veteran was afforded another VA PTSD examination in October 2005.  The claims file was reviewed.  The Veteran complained of daily flashbacks, low motivation, and intermittent suicidal ideation.  He said that he did not enjoy things.  He sat at home, with the draperies closed and cried.  He had anger outbursts and trouble concentrating.  Medication helped but not enough.  He avoided television, news, and newspapers.  He had low self worth.  He worried about the affects of ionizing radiation on himself and his children and grandchildren.  He was angry about the exposure.  He reported intermittent nightmares, two to three times per week.  He could not tolerate crowds.  He could not keep an intimate relationship going.  He felt depressed most of the time.  He was intermittently tearful.  He worried about dying early.  He was easily startled and hypervigilant.  He said that every day was a struggle.  His medical and social histories were reviewed.  

On examination, the Veteran appeared to be in no acute distress.  He was neatly groomed and dressed with fair eye contact.  His mood was depressed and his affect was blunted.  As to thought content, there was intermittent suicidal ideation but no psychosis.  Thought processes were logical and goal directed.  Speech was normal in rate, volume, and spontaneity.  Psychomotor activity was normal.  Insight and judgment appeared to be intact.  The diagnoses were PTSD and dysthymia with super imposed major depressive episodes; and, cluster B personality traits.  The GAF was 50.  This was the first time a GAF score on a formal VA PTSD examination dipped into the serious range, if even at the most moderate end of the range.  Taken together, the Veteran's complaints, the objective findings, and the GAF score do not support a rating in excess of 50 percent or TDIU.  

A VA psychiatry clinic note for November 2005 shows the Veteran reported that he continued to be depressed most days.  He still had hot flashes and poor energy.  He felt tired since his treatment for prostate cancer.  He reported that he still had poor motivation and little ambition.  He tended to socially isolate most of the time.  He occasionally went out with a girlfriend, if she had the time.  He continued to have intrusive thoughts and other chronic PTSD symptoms.  He was sleeping okay with medication.  Mental status examination disclosed a dysphoric mood with a restricted but appropriate affect.  Other mental status findings were within normal limits.  The GAF was 50.  There were similar complaints and findings in December 2005 and January 2006 and the GAF was 51 both times.  

The file contains a group of Vet Center notes covering the period from August 2002 to December 2005.  They do not reflect symptomatology that would meet the criteria for a rating in excess of 50 percent or TDIU.  They do show continuing complaints of PTSD symptoms.  In December 2005, the Veteran reported falling and hitting his head, as well as soreness of his neck and back.  He had changed medications.  His affect appeared to be slightly brighter, but he still presented as "glum" and complained of fatigue.  He continued to obsess over his claim.  The diagnoses were PTSD and major depressive disorder.  The counselor did not provide his own opinion as to the GAF or the Veteran's employability.  

In February 2006, the Veteran telephoned the PA at the VA psychiatric clinic.  The Veteran requested a statement in connection with his ongoing claim.  The Veteran had significant chronic PTSD and depression.  There was a notation, "...concur that p[atien]t is unable to sustain gainful employment."  It was noted that he reported that, while working, he had to often use leave time to get through work duties given mental health issues and missed out on promotions because of that.  He continued to struggle with PTSD issues including anxiety, depression, social isolation, and withdrawal.  He also had problems with prostate cancer and diabetes mellitus.  

In late February 2006, the RO denied the TDIU claim.  

In March 2006, the Veteran telephoned again and said he was having a really difficult time with excessive worry and feeling overwhelmed by health issues and recent issues with the VA Compensation and Pension (C&P) Service.  He was not getting much sleep.  He had not heard from his girlfriend or family until a little while earlier.  He was planning a trip with his girlfriend and his family was taking him out to dinner for his birthday.  There were no mental status findings or GAF.  

The Veteran was seen at the VA psychiatric clinic on March 23, 2006.  He reported that he received a letter from the RO denying his claim around his birthday and felt he hit his lowest ebb so far.  He said he was distraught and withdrawn for 3 to 4 days but fortunately friends and family called for his birthday, which helped.  He was very frustrated and discouraged by the process.  He had talked with his attorney and made plans.  It was noted that he had had a difficult year with prostate cancer in addition to chronic depression and PTSD.  He continued to try to walk most days.  He continued to have intrusive thoughts and other chronic PTSD symptoms.  There were many worries about his health and finances.  He needed dental work and had car troubles.  It was noted that he had a history of a passive death wish, suicidal ideation with occasional thoughts of a plan, usually accompanying exacerbation of his PTSD and depressive symptoms, but he denied active thoughts.  

On mental status examination, he was clean, neat and dressed appropriately.  There was no psychomotor retardation or hyperactivity.  Speech had a regular rate and rhythm and was coherent with no poverty or pressure.   Thought processes were goal oriented and logical, although circumstantial at times.  His mood was dysphoric with a restricted affect.  There were no delusions, hallucinations, or other psychotic symptoms.  Associations were intact.  He was alert and oriented.  There was no memory impairment.  He was able to sustain a focus and concentrate during the interview.  His fund of knowledge was appropriate to his educational level.   There were no tremors or tics.  His gait was steady.  Eye contact was fair to good.  His attitude was cooperative.  The impression was PTSD and dysthymia.  The stressors were considered severe medical and financial.  The GAF was 50.  

The record contains several relevant opinions.  

A letter from the PA and supervising psychiatrist at the VA psychiatric clinic is dated in April 2006.  The Veteran had been diagnosed with PTSD and also suffered from chronic depression and anxiety.  They recounted that the Veteran had been followed closely at the clinic since his initial consultation in May 2001 and personally followed by the writers since March 2003.  His GAF had been rated from 49 to 54.  It was the writers' opinion that the Veteran's condition was related to his military service and because of it, in the writers' opinion, he could not sustain any gainful employment.  

The April 2006 letter does not contain any opinion as to the date that the Veteran was no longer able to sustain gainful employment.  

A modified letter from the PA and supervising psychiatrist at the VA psychiatric clinic is dated in January 2008.  The Veteran had been diagnosed with PTSD and also suffered from chronic depression and anxiety.  They recounted that the Veteran had been followed closely at the clinic since his initial consultation in May 2001 and personally followed by the writers since March 2003.  He had been rated from 40 to 55 on the GAF scale.  It was the writers' opinion that the Veteran's condition was related to his military service and because of it, in the writers' opinion, he could not sustain any gainful employment.  The writer explained that had been the case since March 2003 when she began to follow him.  The writer referred to the September 26, 2002 progress note and gave the interpretation that the Veteran was having significant employment difficulties at that time as well.  

The PA, J. M. W. provided, through the Veteran's attorney, a letter dated in July 2012.  That letter referenced and essentially repeated the January 2008 letter.  She concluded that, because of the Veteran's service-connected condition he could not sustain any gainful employment.  She maintained that had been the case since March 2003 when she began to follow him.  

Analyzing these letters, we find there is no dispute that the Veteran had significant employment difficulties in September 2002.  The RO eventually assigned a 50 percent evaluation for that period.  Compensation is paid based on industrial impairment and a 50 percent rating does indeed reflect significant employment difficulties.  Turning to the assertion that the Veteran was not able to sustain gainful employment since March 2003, the Board notes that its responsibilities include determining the credibility of evidence before it.  It weighing the credibility of a statement, one of the best ways is to compare it with previous statements.  To make such a comparison, a discussion of GAF scores is appropriate.  GAF scores are global assessments of how a person functions and are not specifically opinions as to employability.  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  The assignment of a moderate GAF score is not compatible with unemployability.  A GAF of 41 to 50 is defined as "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  The inability to keep a job is an example of the impairment in this range, but a GAF score anywhere in this range does not necessarily mean that the claimant is unable to keep a job.  It must be remembered that the GAF scores represent a continuum.  DSM IV, at 32.  It is not a matter of flipping a switch between can work and can't work when going from GAF 51 (in the moderate range) to GAF 50 (in the serious range).  Consequently, while a GAF score in the middle of the serious range is more likely to reflect problems keeping a job, a GAF of 50, at the moderate end of the range, does not necessarily mean that the person is unable to keep a job.  Moreover, there were no comments, made at the time, to the effect that the Veteran could not work because of his service-connected disability.   

The PA who prepared the opinions in April 2006, January 2008, and July 2012 had previously repeatedly expressed opinions that the Veteran's GAF was in the moderate range.  Twice, in May 2005, when the Veteran was dealing with the side effects of his radiation and hormone treatment for prostate cancer, the PA offer a GAF in the serious range, and then it was in the upper part of that range and followed by GAF's in the moderate range.  In November 2005, there was a GAF at the upper end of the serious range, 50, followed by moderate GAF's in December 2005 and January 2006.  Otherwise, from March 2003 to March 2006, she rendered approximately 20 opinions that the GAF was in the moderate range.  Most notably, while the GAF was 50 in November 2005, it was 51 in December 2005 and 51 again in January 2006.  The Board finds that the approximately 20 opinions of the clinician as to the Veteran's functionality made at the time of clinical visits outweighs her later opinion in the January 2008 and July 2012 letters; and her assertion that the Veteran has not been able to sustain gainful employment since March 2003 is not credible.  Secondly, while the clinician recorded many complaints from the Veteran, his objective findings on mental status examination were largely normal.  The deficits described on mental status examination are not consistent with the unemployability she later wrote of.  Thirdly, the clinician knew of the Veteran's claim that he could not work as early as the March 2003 VA psychiatry clinic note, but she did not make any comments or findings supporting that claim until the Veteran asked her to in 2006.  For all these conflicts, the January 2008 and July 2012 opinions that the Veteran was unemployable since March 2003 are not credible.  

A report dated in May 2010 shows that a medical opinion was requested.  The clinician was to review the records and express an opinion as to whether the Veteran was unemployable at any time between February 2000 and March 2006.  The letter from PA J. M. W., stating that the Veteran could not sustain gainful employment and that had been the case since she began to follow him in March 2003 was considered, along with a September 2002 psychiatry note and other records.  The reviewer concluded that the evidence of record did not support a TDIU claim.  She explained that the only occupational reference was that the Veteran had applied for a job in airport security, did not get it, and felt offended.  He was getting help from VA vocational rehabilitation services.  His mood was determined to be mildly depressed.  There was no psychotic behavior and no impairment of memory.  The ability to sustain focus and concentration was intact.  He was able to understand situations and act accordingly.  The GAF of 53 suggested moderate symptoms.  There did not appear to be anything that would suggest the Veteran was unemployable.  His symptoms were not determined to be severe at the time but moderate.   

Pursuant to the remand of the Board, a medical opinion was obtained from a VA psychiatrist in July 2010.  The claims folder was reviewed, as were the Veteran's service treatment records and VA medical records.  The doctor expressed the opinion that the Veteran's service-connected PTSD with dysthymia and personality disorder did NOT render him unemployable at any time from February 2000 to March 2006.  She explained that review of the Veteran's treatment records from February 2000 to March 2006 showed he was symptomatic with PTSD, depression on nearly every visit, yet, at the same time he exhibited a significant degree of activity and engagement that was impressive.  For example:  On the May 18, 2001 psychiatry consult, he was able to react appropriately to situations.  On August 24, 2001, he was clean, neat and had a full and appropriate affect.  On December 7, 2001, he was a volunteer to care for an elderly neighbor, walking 6 miles a day, and had two close friends.  On March 10, 2003, it was reported that he enjoyed spending time with his sons over the holidays, joined dancing classes, and was helping an elderly neighbor.  On October 3, 2003, he was walking 3 to 4 miles every morning, drinking coffee with a friend, spending time on the computer, had better sleep and mood, volunteered to help an elderly lady, and had no suicidal or homicidal thoughts.  On June 9, 2004, the Veteran was more hopeful, attending more dances, and socializing as much as possible.  He recently made a trip to Washington, D.C. to see the World War II memorial.  He was walking 5 days a week and had made a new girlfriend.  On September 16, 2004, he was noted to be future oriented.  He was staying busy and thinking of attending his high school reunion.  He was walking 5 days a week, had female friends, and had no suicidal or homicidal thoughts.  On April 25, 2005, it was reported that the Veteran was trying to keep busy.  He was working to stay positive and hopeful.  On September 22, 2005, it was noted that he had the ability to sustain focus.  His concentration was intact.  There was no psychosis or suicidality.  On November 10, 2005, it was noted that the Veteran had enjoyed his high school reunion and had future plans.  On January 31, 2006, it was reported that he went out with girl friends, would like to join a new recreation club, was goal oriented and had no psychosis.  

It was noted that, on September 26, 2002, another doctor noted that the Veteran had applied for a job at airport security, didn't get it and felt offended.  It also indicated that the Veteran was getting help from the Vocational Rehabilitation Service.  It did not indicate that the Veteran had employment difficulties, only that he applied for the job and didn't get it.  The GAF at that time was 51.  The doctor went on to explain that the Veteran's GAF scores generally ranged from 51 to 60, which indicates a moderate severity of symptoms and there are no reported impairments of thought process, cognition, or psychotic features at anytime during the period rendering him able to secure or follow a substantially gainful occupation.  In conclusion, the doctor was of the opinion that it was less likely than not (less than a 50/50 probability) that the Veteran's service-connected PTSD with dysthymia rendered him unemployable from February 2000 to March 2006.  Because this opinion is well explained; and because it is consistent with and supported by the record, the Board finds it is credible.  

The Veteran summarized his history in a statement dated in June 2012.  He stated that he was a consumer lender for about 30 years and took an early retirement in 1999 because he was no longer able to work.  He stated that while working, he never advanced his career or received a promotion.  He wrote that while working, he suffered from anxiety, depression, and was very uptight.  He stayed in the same job because he was too anxious about responsibility and the potential for failure.  He had a breakdown about 10 years before his retirement.  He was depressed and anxious and checked himself into the psychiatric ward of a hospital.  He was so depressed that he could not stop crying.  He was eventually able to go back to work but struggled with symptoms of anxiety and depression.  His symptoms became too difficult to cope with and he took an early retirement.  Since 2000, he struggled with severe depression and anxiety.  He had not been able to tolerate being around other people.  He suffered from intrusive thoughts, nightmares, irritability, and anger.  For several years after he stopped working, his depression was so bad that he hardly left his apartment.  He would sit in the dark and cry, just stare at the walls, and thought of suicide frequently.  He got treatment at a Vet Center, but it took a long time to control his depression.  He also had trouble controlling his anger.  Since 2000, he had not been social or done any hobbies.  He had a couple of close friends, but generally kept to himself.  He felt that his PTSD had significantly impacted his ability to have lasting relationships and noted he had two divorces.  He wrote that from 2000 to 2006 he had a really, really hard time coping with his PTSD symptoms and would primarily come home and cry.  He concluded that from 2000 to 2006 he suffered total occupational and social impairment due to his PTSD.  

Conclusion

The Board has considered the Veteran's recent statement.  As a lay witness, he is considered to be competent to report what he experienced.  38 C.F.R. § 3.159(a) (2011).  Moreover, there is no doubt that he believes in his claim.  However, his assertion that from 2000 to 2006 he suffered total occupational and social impairment due to his PTSD (and similar statements) is his claim, it is not evidence.  As discussed below, the Board has considered the Veteran's claim but finds the records made at the time in question to be more probative and persuasive.  Further, the symptoms described by the Veteran, in his June 2012 statement, above, do not describe more than a disability ratable at 50 percent nor do they establish that he was unable to work.  

The Board has also considered the written presentation submitted by the Veteran's attorney in August 2012.  Of particular note is his assertion that the medical opinions of May 2010 and July 2010 are not adequate because they did not discuss the December 2001 letter from the Vet Center counselor, T. J. G., and a September 2002 Vocational Rehabilitation Assessment.  In truth, the file is thick and there are many records that were not discussed in detail.  That does not mean that the opinions are not adequate.  It simply means that medical personnel focused on the evidence they found to be essential to their opinions.  The records that the attorney is now arguing about in support of the claim were not deemed to be pivotal by the medical personnel when they formulated their opinions.  Ultimately, the attorney, as a lay person does not have the training and experience to determine what is important in a medical opinion.  

A 50 percent rating was assigned prior to March 23, 2006.  That rating contemplated occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Board finds that the Veteran's complaints of lack of motivation as well as his mood disturbances are well within these criteria for a 50 percent rating.  The 50 percent rating contemplates a significant level of disability such that there would be occupational and social impairment with reduced reliability and productivity.  The VA psychiatric clinic records, Vet Center records, and VA examination reports show a disability that does not exceed these criteria.  As stated in the July 2010 medical opinion, the GAF scores between February 2000 and March 2006 indicate a moderate level of disability.  Such a moderate disability would not warrant a rating in excess of 50 percent.  

The next higher evaluation under the rating schedule is 70 percent.  It contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  The records do not show a level of disability between February 2000 and March 2006 that would approximate the criteria for a 70 percent rating.  

Specifically, the records show the Veteran broke up with a girlfriend; other than that, he had friends, got along well with his children, and was making female friends.  There was no evidence of deficiencies in most areas, such as work, school, or family relations.  The Veteran's judgment was repeatedly found to be intact; there were no deficiencies there.  As to thinking, it was consistently reported that there were no thought disorders.  Mood disorders were noted, but these were within the criteria for the 50 percent evaluation.  The Veteran reported occasional suicidal ideation, but it was not frequent enough or severe enough to comport with the criteria for a 70 percent rating.  There was no evidence of obsessional rituals interfering with routine activities.  Speech was consistently normal and never illogical, obscure, or irrelevant.  There was no evidence of panic attacks.  The Veteran alleged near-continuous depression affecting the ability to function independently, appropriately and effectively.  However, as discussed in the July 2010 medical opinion, the records show that the Veteran was in fact functioning independently, appropriately and effectively.  Thus, his reported depression does not approximate the level required for a 70 percent rating.  Although the Veteran reported episodes of anger, there was no evidence of impaired impulse control (such as unprovoked irritability with periods of violence).  There was no evidence of spatial disorientation.  There was no evidence of neglect of personal appearance and hygiene.  There was no evidence of difficulty in adapting to stressful circumstances (including work or a worklike setting).  The record shows the Veteran was able to establish and maintain effective relationships.  

Similarly, the evidence does not show that prior to March 23, 2006, the service-connected psychiatric disability met the schedular criteria for a 100 percent rating.  As discussed above, the preponderance of the evidence, including VA and Vet Center records, shows a moderate disability that does not approximate the total occupational and social impairment required for a 100 percent evaluation under the rating schedule.  Moreover, there is no evidence of any of the specified examples of totaling disabling symptoms.  The records do not contain evidence of gross impairment in thought processes or communication.  Instead, thought processes and speech were consistently normal.  Delusions or hallucinations were always denied.  There was never any grossly inappropriate behavior.  The Veteran reported some vague occasional thoughts of suicide but he was never a persistent danger of hurting himself or others.  He was always well groomed and there was never any evidence of intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  He was always oriented and his memory was always intact.  Thus, once again, the medical evidence provides a preponderance of evidence showing the Veteran did not meet the criteria for a 100 percent rating prior to March 23, 2006.  

In conclusion, the Board finds that the service-connected disability did not approximate any applicable criteria for a rating in excess of 50 percent prior to March 23, 2006.  In reaching this conclusion, the Board has considered the Veteran's complaints as well as all medical opinions.  However, the massive VA and Vet Center records provide a preponderance of evidence in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the Court in Fenderson and whether staged ratings should be assigned.  We conclude that the PTSD with dysthymia and personality disorder did not significantly change prior to March 23, 2006 and uniform rating is appropriate prior to that date.  The treatment records and examination reports provide a preponderance of evidence showing that at no time prior to March 23, 2006, did the disability exceeded the criteria for a 50 percent rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 of the Code of Federal Regulations (2011) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of medical evidence shows that the service-connected psychiatric disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected psychiatric disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  Specifically, there is no evidence that hospitalization was required during the period at issue.  

As to interference with employment, the mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  Here, the Veteran alleges that his service-connected psychiatric problems had previously caused him to miss time from work, although he was retired at the time in question.  The 50 percent rating contemplates a significant impact on employment, such that a person would miss time from work as well as opportunities for promotion.  The evidence here does not show that the service-connected disability results in more industrial impact than is contemplated by the 50 percent rating.  

In the absence of evidence of marked interference with employment or frequent periods of hospitalization, beyond that contemplated by the rating schedule, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



TDIU

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

The veteran is service connected for PTSD.  It was rated as 50 percent disabling from February 29, 2000 to March 23, 2006; and as 70 percent disabling with TDIU from March 23, 2006.  His only other service-connected disability is the residuals of an ileostomy for a gastrointestinal hemorrhage, which has consistently been rated as noncompensable.  It is not contended, nor does the evidence show that the ileostomy residuals have any significant impact on the Veteran's ability to obtain or retain substantially gainful employment.  

Prior to March 23, 2006, the Veteran's multiple service-connected disabilities were rated at less than 70 percent disabling.  So, he did not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  If, however, the rating board considers that he was, in fact, unemployable because of service-connected disabilities, in spite of not meeting the schedular criteria, such a case is to be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  To receive compensation for being totally disabled, a claimant must be unemployable solely as a result of service-connected disabilities.  For a veteran to prevail on such a claim, it is necessary that the record reflect some factor that places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In determining whether a veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341(a), 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

In this case, the Veteran worked for approximately 34 years as a consumer loan officer for a credit union.  Such a position would require the incumbent to review applications and financial information and to make decisions on loan applications.  Throughout the course of the claim, the mental status evaluations showed that the Veteran could perform his previous work.  There were no deficits reported as to any of the relevant mental functions, such as memory, focus, concentration, or judgment.  

There is the January 2008 medical opinion to the effect that the Veteran was unemployable from March 2003.  However, as discussed above in detail, that opinion conflicts with many previous opinions and findings by the same person and is therefore not credible.  Also discussed above, in July 2010, the evidence was reviewed and a VA physician concluded that the Veteran was actually functioning well during this period and that his service-connected psychiatric disability did not render him unemployable from February 2000 to March 2006.  Because this opinion is well explained and consistent with the record, it is credible.  The July 2010 VA medical opinion combines with the VA clinical records and Vet Center records to form a preponderance of evidence establishing that the service-connected disabilities did not prevent the Veteran from engaging in some form of substantially gainful employment prior to March 23, 2006.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The preponderance of evidence establishes that, prior to March 23, 2006, the Veteran's service-connected disabilities did not prevent him from performing the physical and mental acts required for gainful employment.  Further, there are no circumstances which would place his case in a different position than similarly-rated veterans.  Accordingly, a preponderance of the evidence is against a finding that this case should be referred to the Compensation and Pension Service Director for extraschedular consideration, and the claim for TDIU prior to March 23, 2006 is denied.  38 U.S.C.A. § 5107(b).

A Rating in Excess of 70 Percent Effective March 23, 2006

The RO assigned a 70 percent rating effective March 23, 2006.  The next higher rating is 100 percent.  The primary criteria for the assignment of a 100 percent rating under the rating schedule are total occupational and social impairment.  The rating criteria contain examples: "due to such symptoms as."  See above.  However, these are merely examples.  A Veteran need not exhibit any of the listed examples, as long as he meets the primary criteria of total occupational and social impairment.  

In an August 2007 decision, a DRO at the RO wrote that the evidence indicates the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In fact, beside his service-connected psychiatric disability, the Veteran's only other service-connected condition is the residuals of an ileostomy for a gastrointestinal hemorrhage, which has consistently been rated as noncompensable.  There is no evidence that the ileostomy residuals have any industrial impact.  The DRO did not identify any current effects of  the ileostomy residuals.  Consequently, the August 2007 decision must have assigned the TDIU solely on the basis of the industrial impact caused by the service-connected PTSD and dysthymia.  

A TDIU rating does take into consideration a claimant's education and experience.  In this case, the Veteran completed junior college and had many years of responsible work dealing with people and their finances.  The DRO did not identify anything that would keep the Veteran from applying his education and experience to another job.  The Board's review discloses records showing the Veteran's mental faculties such as memory and concentration remained intact and there were no factors that would keep him from applying his education and experience, other than age, which may not be considered.  Thus, the Veteran's education and experience would not have had a significant impact on his ability to obtain or retain substantially gainful employment.  

We are left with the result that while the DRO couched the award in terms of TDIU, the total disability rating was really based solely on the severity of the service-connected psychiatric disability, without limitations from the Veteran's other service-connected disability or his education and experience.  That is, the DRO has already decided that the service-connected psychiatric disability produces total occupational and social impairment.  That meets the criteria for a 100 percent evaluation under the rating schedule.  

The Board has reviewed the records since March 2006.  They reflect continuing symptomatology.  The Veteran continues to have PTSD symptoms with periodic intrusive thoughts and a chronically depressed mood.  The most recent VA clinical note, from March 2011, assigned a GAF of 50, indicating that the disability remained in the serious range.  Resolving reasonable doubt in the Veteran's favor, the Board agrees with the decision of the DRO in 2007 that the Veteran is totally disabled by his service-connected psychiatric disability.  Such total occupational and social impairment continues to meet the rating schedule criteria for a 100 percent rating.  


ORDER

An initial disability rating in excess of 50 percent for PTSD with dysthymia and personality disorder, prior to March 23, 2006, is denied.  

A total disability rating for compensation purposes, based on individual unemployability, prior to March 23, 2006, is denied.  

A schedular disability rating of 100 percent for PTSD with dysthymia and personality disorder, from March 23, 2006, is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


